Name: Commission Regulation (EEC) No 2859/87 of 24 September 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/ 128.9.87 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2859/87 of 24 September 1987 amending Regulation (EEC) No 1956/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, monetary compensatory amounts applicable for the United Kingdom in the olive oil sector : whereas under the terms of Article 8 all the monetary compensatory amounts for the United Kingdom require to be updated ; Having regard to the Treaty establishing the European Economic Community, Whereas the same monetary compensatory amounts should be applied to lampante virgin olive oil and to olive-residue oil in free circulation in the Community irrespective of their packaging, since the consumption aid cannot be granted for them ; whereas the notes to Part 10 of Annex I to Regulation (EEC) No 1956/87 should therefore be altered ; Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ( 1), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 9 (2) and Article 12 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the management committees concerned, Having regard to Council Regulation (EEC) No 1678 / 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 2594/87 (4), HAS ADOPTED THIS REGULATION : Whereas the monetary amounts introduced by Regu ­ lation (EEC) No 1677/ 85 were fixed by Commission Regulation (EEC) No 1956/87 (5), as last amended by Regulation (EEC) No 2789/ 87 (6); Article 1 Regulation (EEC) No 1956/87 is amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4 , 5 , 6 , 7 , 8 and 9 of Annex I is hereby replaced by that given in Annex I to this Regulation . 2 . Part 10 of Annex I is hereby replaced by that given in Annex I to this Regulation . 3 . Annexes II, III and IV are hereby replaced by Annexes II, III and IV to this Regulation . Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 2390/87 (8), laid down detailed rules for the calculation of monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 during the period 16 to 22 September 1987 for the pound sterling necessitate, under the terms of Article 9 (2) of Regulation (EEC) No 1677/85 , alteration of the ') OJ No L 164 , 24 . 6 . 1985 , p . 6 . 2) OJ No L 182 , 3 . 7 . 1987 , p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . 4) OJ No L 245 , 29 . 8 . 1987 , p . 11 . s) OJ No L 186, 6 . 7 . 1987 , p . 3 . 6) OJ No L 268 , 19 . 9 . 1987 , p . 15 . 7) OJ No L 310 , 21 . 11 . 1985 , p . 4 . 8) OJ No L 218 , 7 . 8 . 1987, p . 22 . Article 2 This Regulation shall enter into force on 28 September 1987 . No L 274/2 Official Journal of the European Communities 28.9 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 September 1987 . For the Commission Frans ANDRIESSEN Vice-President 28.9 . 87 Official Journal of the European Communities No L 274/3 ANNEX I PART 1 CEREALS Monetary compensatory amounts Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 10.01 B I 19,386 10.01 B II 31,502 10.02 18,416 10.03 18,416 10.04 17,716 10.05 B 19,386 10.07 B 18,416 10.07 C II 18,416 11.01 A 23,503 11.01 B 22,145 11.02 A I a) 41,641 11.02 A I b) 25,383 11.01 C 18,784 11.01 D 18,071 11.01 E I 27,140 11.01 E II 8,723 ex 11.01 G (') 18,784 ex 11.01 G O - 18,784 11.02 A II 18,784 11.02 A III 25,783 11.02 A IV 24,803 11.02 A V a) 1 C) 28,109 11.02 A V a) 2 (4) 26,415 11.02 A V a) 2 28,109 11.02 A V b) 19,773 ex 11.02 A VII (') 18,784 ex 11.02 A VII ( 2) 18,784 11.02 B I a) 1 18,784 11.02 B I a) 2 aa) 18,071 11.02 B I a) 2 bb) 18,071 11.02 B I b) 1 25,783 11.02 B I b) 2 24,803 11.02 B II a) 19,773 11.02 B lib) 18,784 11.02 B II c) 19,773 ex 11.02 B II d) (*) 18,784 ex 11.02 B II d) O 18,784 11.02 C I 19,773 No L 274/4 Official Journal of the European Communities 28.9 . 87 Positive Negative CCT heading No Germany DM/t Netherlands Fl/t Belgium/ Luxembourg Bfrs/Lfrs/t Denmark Dkr/t United Kingdom £/t Ireland £ Irl/t Italy Lit/t France FF/t Greece Dr/t Spain Pta/t 11.02 C II 18,784 11.02 cm 29,466 11.02 CIV 18,071 11.02 C V 19,773 ex 11.02 C VI O 18,784 ex 11.02 C VI O 18,784 11.02 D I 19,773 11.02 D II 18,784 11.02 D III 18,784 11.02 D IV 18,071 11.02 D V 19,773 ex 11.02 D VI O 18,784 ex. 11.02 D VI O 18,784 11.02 E I a) 1 18,784 11.02 EI a) 2 18,071 11.02 E I b) 1 25,783 11,02 E I b) 2 31,889 11.02 E II a) 19,773 11.02 E II b) 18,784 11.02 E II c) 21,324 ex 11.02 E II d) 2 (') 18,784 ex 11.02 E II d) 2 (2) 18,784 11.02 F I 19,773 11.02 F 11 18,784 11.02 Fill 18,784 11.02 F IV 18,071 11.02 F V 19,773 ex 11.02 F VII ( l) 18,784 ex 11.02 F VII (2 ) 18,784 11.02 G I 14,540 11.02 G II 5,816 11.07 A I a) 34,506 11.07 A I b) 25,783 11.07 A II a) 32,781 11.07 A lib) 24,493 11.07 B 28,545 11.08 A I 0) 27,509 11.08 A III O 29,998 11.08 A IV 0) 27,509 11.08 A V (5) 27,509 11.09 40,826 17.02 B II a) O 35,889 17.02 B II b) O 27,509 17.02 F II a) 37,528 17.02 F II b) 26,233 21.07 F II 27,509 23.02 A I a) (') 8,006 28.9 . 87 Official Journal of the European Communities No L 274/5 \ Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark || UnitedKingdom Ireland Italy France Greece Spain DM/t Fl/t Bfrs/Lfrs/t Dkr/t £/t £ Irl/t Lit/t FF/t Dr/t Pta/t 23.02 A I b) 23.02 A II a) 23.02 A II b) 23.03 A I 23.07 B I a) 1 ( 10) 23.07 B I a) 2 (') ( 10) 23.07 B I b) 1 O 23.07 B I b) 2 O (10) 23.07 B I c) 1 (,0) 23.07 B I c) 2 (') ( 10) 16,584 8,006 17,156 36,435 2,326 2,326 7,366 7,366 14,540 14,540 No L 274/6 Official Journal of the European Communities 28.9 . 87 Notes (') Millet . (2 ) Grain sorghum. (J) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1570/78 (OJ No L 185 , 7 . 7 . 1978 , p. 22)). ( s ) The monetary compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : C = a x 1,176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (6) The monetary compensatory amount shall apply to the product whose starch content is not less than 78 °/o by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : aC = 1 000 x 1,282 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. ( 7) Pursuant to Regulation (EEC) No 2730/75 , the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (*) In the case of products obtained by grinding or milling whole maize plants , including those in pelletized form and with an approxi ­ mate starch content of 10 % and 30 % by weight, expressed as dry matter, no monetary compensatory amounts shall apply in intra-Community trade . (') If the lactic part of the milk product contains milk powder or granules (other than whey), the amount shown shall be increased by 10 times the supplementary amount shown in the table in note (6) of Part 5 of this Annex in respect of 'more than 12 % but less than 30 % ' or '30 % or more but less than 50 %', according to the amount of milk powder contained in the finished product. In this context, the third paragraph and the first sentence of the fourth paragraph in note (6) of Part 5 shall also apply. When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules ,  added casein and/or caseinate . ( 10) In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensatory amounts are due to be levied . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant ~must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 28.9 . 87 Official Journal of the European Communities No L 274/7 PART 2 PIGMEAT Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain DM/ 1 00 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg II £/100 kg £ Irl/ 1 00 kg Lit/ 1 00 kg FF/100 kg Dr/100 kg Pta/ 100 kg 01.03 All a) 4,671 01.03 All b) 5,493 02.01 A III a) 1 7,143 02.01 A III a) 2 10,357 02.01 A III a) 3 8,000 02.01 A III a) 4 11,571 02.01 A III a) 5 6,214 ex 02.01 A III a) 6 aa) (') 11,571 ex 02.01 A III a) 6 aa) (2) 8,000 02.01 A III a) 6 bb) 8,000 02.05- A I 2,857 02.05 A II 3,143 02.05 B 1,714 02.06 B I a) 1 9,143 02.06 B I a) 2 10,000 02.06 B I a) 3 10,357 02.06 B I a) 4 8,000 02.06 B I a) 5 11,571 02.06 B I a) 6 6,214 ex 02.06 B I a) 7 aa) (') 11,571 ex 02.06 B I a) 7 aa) (2) 8,000 02.06 B I a) 7 bb) 8,000 02.06 B I b) 1 20,143 02.06 B I b) 2 15,857 02.06 B I b) 3 19,929 02.06 B I b) 4 10,357 ex 02.06 B I b) 5 aa) (') (3) 20,143 ex 02.06 B I b) 5 aa) (2) (3) 10,357 02.06 B I b) 5 bb) (J) 10,357 16.01 A (4) 10,000 16.01 B I (&lt;) O (a) 16,786 16.01 B II (4) O (a) 11,429 1 £.02 A II 9,286 16.02 B III a) 1 9,643 ex 16.02 B III a) 2 aa) 11 (4) 10,357 ex 16.02 B III a) 2 aa) 11 (7) 17,500 ex 16.02 B III a) 2 aa) 22 (4) 8,000 ex 16.02 B III a) 2 aa) 22 (') 14,643 ex 16.02 B III a) 2 aa) 33 ( s) (4) 8,000 ex 16.02 B III a) 2 aa) 33 ( s) (7) 9,643 16.02 B III a) 2 bb) ( 5) 8,000 16.02 B III a) 2 cc) 4,786 No L 274/8 Official Journal of the European Communities 28.9 . 87 No 171 /78 . The exporter or importer, at the time of the conclusion of customs formalities concerning the export or the import in a Member State paying the monetary compensatory amount, shall declare in writing that the products in question fulfil these conditions . (6) Products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. (*) Hams , fore-ends , shoulders or loins and parts thereof (excluding the jowl, traded separately). (2) Other products than those falling under footnote ('). (3) The monetary compensatory amounts shall not apply to products presented in the form of meal or powder, whether or not in compounded form. (4) If composite food preparations (including prepared dishes) containing sausages are classified under tariff heading No 16.01 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin, which make part of these preparations . (5 ) The grant of monetary compensatory amounts in respect of these products is subject to compliance with the conditions for the grant of refunds laid down in Regulation (EEC) ( 7) Other products than those falling under ('). (a) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . 28.9 . 87 Official Journal of the European Communities No L 274/9 PART 3 BEEF AND VEAL Monetary compensatory amounts Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain DM/ 1 00 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg II £/100 kg £ Irl/100 kg Lit/ 1 00 kg FF/100 kg Dr/ 1 00 kg Pta/100 kg 01.02 A II (') 02.01 All a) 1 02.01 All a) 2 02.01 All a) 3 02.01 All a) 4 aa) 02.01 All a) 4 bb) 02.01 A lib) 1 O 02.01 A lib) 2 O ( ») (') 02.01 All b) 3 (2) (8 ) O 02.01 All b) 4 aa) (2) 02.01 All b) 4 bb) 1 1 (2) 02.01 All b) 4 bb) 22 (2) (3) 02.01 A lib) 4 bb) 33 (2) (7) 02.06 C I a) 1 02.06 C I a) 2 ex 16.02 Bill b) 1 aa) (4) ex 16.02 B III b) 1 aa) ( 5 ) ex 16.02 B III b) 1 aa) (6)  Live weight  8,954 Net weight  17,012 13,610 20,415 13,610 23,280 15,132 12,105 18,915 12,105 18,915 18,915 18,915 13,610 19,430 19,430 11,640 7,790 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows , other than those intended for slaugh ­ ter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed . (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3 ) Entry under this subheading is subject to the production of a cer ­ tificate issued on conditions laid down by the competent authorities of the European Communities . (4) Products containing 80 % or more by weight of beef meat excluding offals and fat. (5) Products containing 60 % or more, but less than 80 % by weight, of beef meat excluding offals and fat. (6) Products containing 40 % or more, but less than 60 % by weight, of beef meat excluding offals and fat. O The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under a Regulation opening a sale of intervention beef for export, provided that appropriate reference to the application of this footnote is made in the Regulation concerned. (*) The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 1812/86 . (') The amounts shall be multiplied by the coefficient 0,2 where the corresponding products are sold under Commission Regulation (EEC) No 3905/86 . Official Journal of the European Communities 28.9 . 87No L 274/ 10 PART 4 EGGS AND POULTRY Monetary compensatory amounts Positive Negative CCT heading No Germany DM Netherlands Fl Belgium/ Luxembourg Bfrs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France FF Greece Dr Spain Pta 01.05 A I  100 pieces  1,522 01.05 A II 0,522  100 kg  01.05 B I 2,266 01.05 B II 3,687 01.05 B III 3,496 01.05 B IV 2,492 01.05 B V 3,644 02.02 Ala) 2,848 02.02 A I b) 3,238 02.02 A I c) 3,528 02.02 A II a) 4,338 02.02 A II b) ¢ 5,267 02.02 A II c) 5,853 02.02 A III a) 4,994 02.02 A III b) 5,460 02.02 A IV a) 3,560 02.02 A IV b) 3,902 02.02 A V 5,205 02.02 B I a) 11,467 02.02 B I b) 7,475 02.02 B I c) 9,597 02.02 B II a) 1 3,880 02.02 B II a) 2 6,438 02.02 B II a) 3 6,007 02.02 B II a) 4 4,292 02.02 B II a) 5 5,726 02.02 B II b) 2,955 02.02 B II c) 2,046 02.02 B II d) 1 8,191 02.02 B II d) 2 5,696 02.02 B II d) 3 5,342 02.02 B II e) 1 7,918 02.02 B II e) 2 aa) 2,670 02.02 B II e) 2 bb) 4,806 02.02 B II e) 3 5,019 02.02 B II f) 7,510 02.02 B II g) 9,092 28.9 . 87 Official Journal of the European Communities No L 274/ 11 Positive Negative CCT heading No Germany Netherlands Belgium/ Luxembourg Denmark II UnitedKingdom Ireland Italy France Greece Spain DM Fl Bfrs/Lfrs Dkr II £ £ Irl Lit FF Dr ' Pta 02.02 C 02.05 C 04.05 A I a) 1 04.05 A I a) 2 04.05 A I b) 04.05 B I a) 1 04.05 B I a) 2 04.05 B I b) 1 04.05 B I b) 2 04.05 B I b) 3 16.02 B I a) 1 aa) (') 16.02 B I a) 1 bb) 16.02 B I a) 2 (') 35.02 A II a) 1 35.02 A II a) 2  100 kg  2,046 4,546  100 pieces  1,087 0,373  100 kg  3,285 14,846 ' 3,810 6,700 7,160 15,371 7,119 9,585 10,001 13,335 1,806 (') The monetary compensatory amounts for products falling within subheadings 16.02 B I a) 1 aa) and 16.02 B I a) 2 of the Common Customs Tariff shall apply only to trade between the Member States and to exports to third countries . No L 274/ 12 P A R T 5 M IL K A N D M IL K P R O D U C T S M on et ar y co m pe ns at or y am ou nt s Official Journal of the European Communities CC T he ad in g N o D es cr ip tio n N ot es N eg at iv e Ir el an d Ita ly F ra n ce G re ec e U ni te d Ki ng do m Sp ain l £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey O I I I 1, 32 6 (d ) 04 .0 1 A II O l l l 1, 32 6 (c ) 04 .0 1 B I O \ \ \ 1, 18 4 (c ) \ 04 .0 1 B II O \ \ \ 0, 92 2 (c ) \ 04 .0 1 B II I O \ \ \ 0, 74 3 (c ) \ 04 .0 2 A II a) 1 C) \ \ \ 17 ,7 17 04 .0 2 A II a) 2 C) \ \ \ 11 ,2 07 (d ) 04 .0 2 A II a) 3 C) \ \ \ 11 ,2 07 (d ) 04 .0 2 A II a) 4 C) \ \ 9, 08 7 (d ) 04 .0 2 A II b) 1 C) C) \ \ \ 17 ,7 17 04 .0 2 A II b) 2 n n \ \ 11 ,2 07 (d ) 04 .0 2 A II b) 3 C) \ \ \ 11 ,2 07 (d ) 04 .0 2 A II b) 4 C) \ \ 9, 08 7 (d ) I 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht : \ \ \  of le ss th an 15 % C) \ \ \ 1, 32 6 (d )  of 15 % or m or e C) I I 2, 92 0 (d ) 04 .0 2 A III b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht : I I I I  of le ss th an 15 % C) \ \ I 1, 06 0 (d ) \  of 15 % or m or e bu t le ss th an 25 % o \ \ I 2, 92 0 (d )  of 25 % or m or e bu t le ss th an 32 % . C) I i 4, 77 8 (d ) \  of 32 % or m or e o \ | | \ 5, 30 9 (d ) 04 .0 2 B I a) C) \ \ \ 18 ,4 90 04 .0 2 B Ib ) 1 aa ) C) \ \ 17 ,7 17 \ 04 .0 2 B I b) 1 bb ) o \ \ \ 11 ,2 07 (d ) | | 04 .0 2 B Ib ) 1 cc ) C) \ | \ \ 9, 08 7 (d ) 04 .0 2 B Ib ) 2 aa ) o I I 17 ,7 17 28.9 . 87 2'8 . 9 . 87 CC T he ad in g N o D es cr ip tio n N ot es I N eg at iv e Ir el an d Ita ly F ra nc e G re ec e U ni te d K in gd om Sp ai n \ £ Irl /1 00 kg (a ) Li t/ 10 0 kg (a ) FF /1 00 kg (a ) D r/ 10 0 kg (a ) £/ 10 0 kg (a ) Pt a/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) C) I I 11 ,2 07 (d ) I 04 .0 2 B Ib )2 cc ) I I o I l I l I I I I 9, 08 7 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y w ei gh t:  of le ss th an 15 %  of 15 % or m or e C) O 1, 32 6 (d ) 3, 72 6 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e C) o C) C) 1, 06 0 (d ) 3, 72 6 (d ) 4, 79 1 (d ) 5, 32 3 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 %  of 80 % or m or e bu t le ss th an 82 %  of 82 % or m or e n n o - ( b) 31 ,1 05 31 ,8 83 04 .0 3 B n \ \ | | - ( b) \ 04 .0 4 A o n \ \ I l 30 ,0 14 - ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t C) \ \ | | 24 ,3 26 \ 04 .0 4 D I a) O fa fa tc on te nt by we ig ht in th e dr y m att er :  of le ss th an 10 %  of 10 % or m or e bu t le ss th an 30 %  of 30 % or m or e o n O C2 ) O (" ) 9, 22 5 13 ,5 41 19 ,7 16 04 .0 4 D Ib ) O fa fa tc on te nt by we ig ht in th e dr y m at te r:  of le ss th an 55 %  of 55 % or m or e o n n n 19 ,7 16 23 ,3 81 04 .0 4 D II I C) \ \ \ 23 ,3 81 ex 04 .0 4 E la ) W ith th e ex ce pt io n of G ra na Pa da no , Pa rm ig ian o Re gg ian o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk o n 34 ,6 54 I 04 .0 4 E Ib ) 1 o n l 27 ,5 52 Official Journal of the European Communities No L 274/ 13 No L 274/ 14 CC T he ad in g N o D es cr ip tio n N ot es I I N eg at iv e I Ir el an d £ Irl /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) Sp ai n Pt a/ 10 0 kg (a ) ex 04 .0 4 E Ib ) 2 04 .0 4 E I c) 04 .0 4 E II a) 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B Ib ) 3 23 .0 7 B I c) 3 23 .0 7 B II  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an ­ bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti, M ar ib o, Sa m sÃ ¸ , Ti lsi t as we ll as th os e ch ee se s (o th er th an sa lte d Ri co tta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a wa ter co nt en t, ca lcu lat ed by w ei gh t of th e no n- fa tty m at te r, no t ex ce ed in g 62 % an d of a fa tc on te nt ,b y we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t- Pa ul in , Ta le gg io , Bu tte rk Ã ¤s e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at mi lk ) of a wa ter co nt en t, ca lcu lat ed by we ig ht of th e no n- fa tty m at te r, ex ce ed in g 62 % an a of a fa t co nt en t, by we ig ht ,r ef er re d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on ten t, by we ig ht ,o f:  le ss th an 80 %  80 % or m or e O (" )( ") (" ) O H H Ã C) H H H C) Ã H H n n C ) C) C) o (6) ' C) C) C) C) 22 ,0 29 25 ,6 35 15 ,1 45 20 ,0 74 6, 88 4 10 ,1 91 25 ,6 35 34 ,6 54 20 ,0 37 0, 31 0 0, 96 9 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on ten t: 0, 37 5 0, 34 3 0, 34 3 Official Journal of the European Communities 28.9 . 87 28.9.87 Official Journal of the European Communities No L 274/ 15 Notes ( l) For skimmed-milk powder consigned to Italy or Spain from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976 , p. 9), the amount indicated  in the Member State of dispatch shall be multiplied by the coefficient 0,54,  in Italy shall be multiplied by the coefficient 0,54 ,  in Spain shall be multiplied by the coefficient 0,40 . Where milk in powder or granules contains added starch or puffed starch and lucerne meal and/or grass meal and/or fishmeal and the product is classified under subheading 04.02 A II of the Common Customs Tariff, the monetary compensatory amount to be applied shall be that fixed for products classified under subheading 23.07 B I, account being taken of the proportion of skimmed milk powder or granules (excluding any added whey and/or lactose and/or casein and/or caseinates in the finished product) (see also Note (6)). In intra-Community trade in skimmed-milk powder in the unaltered state, sold under Regulations (EEC) No 368 /77 (OJ No L 52, 24 . 2 . 1977 , p. 19) and (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977, p. 16), the amount indicated shall be multiplied by the coefficient 0,16 . (3 ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by 1/100 of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount resulting from the preceding calculation shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (") However, for butter or concentrated butter covered by the measures, provided for :  in Regulation (EEC) No 3143/85 (OJ No L 298 , 12 . 11 . 1985 , p. 9) the amount indicated shall be multiplied by the coefficient 0,16 ; for Spain , however, the coefficient to be applied is 0,24 ,  in Regulations (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979 , p. 1 ), (EEC) No 442/84 (OJ No L 52 , 23 . 2 . 1984, p. 12) and (EEC) No 1932/ 81 (OJ No L 191 , 14 . 7 . 1981 , p. 6), the amount indicated shall be multiplied by :  the coefficient 0,31 where the butter is to be used in formula A, formula C or formula D products ; for Spain, however, the coefficient to be applied is 0,38 ,  the coefficient 0,50 where the butter is to be used in formula B products ; for Spain, however, the coefficient to be applied is 0,55 ,  in Regulation (EEC) No 765/86 (OJ No L 72, 15 . 3 . 1986, p. 11 ), the amount indicated shall be multiplied by the coefficient 0,67,  in Regulation (EEC) No 2409/86 (OJ No L 208 , 31 . 7 . 1986, p. 29), the amount indicated shall be multiplied by the coefficient 0,02 ,  in Regulation (EEC) No 2262/87 (OJ No L 208 , 30 . 7 . 1987 , p. 18), the amount indicated shall be multiplied by the coefficient 0,0287 . (s ) No monetary compensatory amount shall be paid in respect of exported cheese of which the free-at-frontier price, before application of a monetary compensatory amount and , where applicable, the refund in the exporting Member State, is less than 140 ECU per 100 kg. Where cheese of low value , as defined above, is being exported from one Member State to another, the document used to show that the cheese is of Community origin shall contain, in the box labelled 'designation of goods', one of the following references : «Queso de escaso valor, en aplicaciÃ ³n de la nota 5 de la Parte 5 del Anexo I del Reglamento por el que se fijan los montantes compensatorios monetarios . » »Oste af ringe vÃ ¦rdi , anvendelse af bemÃ ¦rkning (s), i bilag I , del 5 , til forordningen om fastsÃ ¦ttelse af monetÃ ¦re udligningsbelÃ ¸b . « KÃ ¤se mit geringem Wert, Anwendung FuÃ note ( 5) zum Anhang I Teil 5 der Verordnung zur Festsetzung der WÃ ¤hrungs ­ ausgleichsbetrÃ ¤ge ." «Ã ¤Ã Ã Ã ¹Ã ¬ Ã Ã ±Ã ¼Ã ·Ã »Ã ®Ã  Ã ±Ã ¾Ã ¯Ã ±Ã  Ã ºÃ ±Ã ' Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ·Ã  Ã Ã ·Ã ¼Ã µÃ ¯Ã Ã Ã ·Ã  (5) Ã Ã ¿Ã Ã ¼Ã ­Ã Ã ¿Ã Ã  5 Ã Ã ¿Ã ÃÃ ±Ã Ã ±Ã Ã Ã ®Ã ¼Ã ±Ã Ã ¿Ã  I Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ÃÃ ¿Ã Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã µÃ ¹ Ã Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ¬ Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ ¬ ÃÃ ¿Ã Ã ¬. » 'Cheese of low value in accordance with note (s) in Part 5 of Annex I to the Regulation fixing monetary compensatory amounts .' «Fromages de faible valeur, application de la note 5 de l'annexe I, partie 5 , du rÃ ¨glement fixant les montants compensatoires monÃ ©taires . » «Formaggi di scarso valore in applicazione della nota 5 dell'allegato I, parte 5 a, del regolamento che fissa gli importi compensativi monetari ». Kaas van geringe waarde, toepassing van voetnoot (s) van bijlage I, deel 5 , bij de verordening tot vaststelling van de monetaire compenserende bedragen." «Queijos de fraco valor, aplicaÃ §Ã £o da nota 5 do Anexo I, Parte 5 , do regulamento que fixa os montantes compensatÃ ³rios monetÃ ¡rios ». No monetary compensatory amount shall be granted in the importing Member State where the document showing the Community origin of the product in question contains one of the above wordings . If the cheese is being imported from a non-Community country, no monetary compensatory amount shall be granted where the free ­ at-frontier price, corrected to take account of the levy and the monetary compensatory amount for cheese of normal value, is less than 140 ECU per 100 kg. No L 274/ 16 Official Journal of the European Communities 28.9.87 If a monetary compensatory amount is chargeable in respect of a consignment consisting of different types of cheese, of a value of less than 140 ECU per 100 kg, the monetary compensatory amount applicable shall , by way of derogation from Article 30 of Regulation (EEC) No 1371 /81 (OJ No L 138 , 25 . 5 . 1981 , p. 1 ), be that for products falling within subheading ex 04.04 E I b) 2 of the Common Customs Tariff, of a water content, calculated by weight in the non-fatty matter, exceeding 62 % and of a fat content, by weight in the dry matter, of 10 % or more . (') When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular the actual content by weight per 100 kg of finished product of :  milk powder or granules (other than whey), whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the content by weight of the added whey and/or added lactose and/or added casein and/or added caseinates, and  the lactose content of the added whey per 100 kg of finished product. For milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added caseinates) which have been denatured in accordance with Article 2 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979) or in accordance with Article 1 of Regulation (EEC) No 3714/84 (OJ No L 341 , 29 . 12 . 1984) and feedingstuffs the lactic part of which contains milk powder or granules (other than whey), the amount shown shall be increased by the supplementary amounts indicated in the table below (where no amount is shown, only the supplementary amount shall apply) : Content by weight of milk powder or granules (other than the added whey and/or added lactose and/or added casein and/or added casemates Germany DM/100 kg Netherlands Fl/100 kg United Kingdom £/100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/100 kg Italy Lit/100 kg France FF/100 kg Greece Dr/100 kg Ireland £ Irl/ 1 00 kg Spain Pta/ 100 kg More than 12 % but less than 30 % 30 % or more but less than 50 °/o 50 % or more but less than 70 % 70 % or more but less than 80 % 80 % or more but less than 88 % 88 % or more 1,829 3,658 5,487 6,858 7,681 8,230 , Where the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52 , 24 . 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) or (EEC) No 1844/77 (OJ No L 205 , 11 . 8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms , the supplementary amounts indicated above shall be multiplied by the coefficient 0,29 . If the product has not been produced in accordance with one of the Regulations referred to in the second and third paragraphs in this note, the coefficient 1,85 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State where Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) applies . (7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 1/100 of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. 28.9 . 87 Official Journal of the European Communities No L 274/ 17 (8) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated. However, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose and/or added casein and/or added caseinates, contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities, the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kg of finished product, and, in particular :  the lactose content of the added whey. (9) In the case of products to which whey and/or lactose and/or casein and/or caseinates have been added, no compensatory amount shall be granted . However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. ( ll) For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno-diffusion, supplemented as necessary by electrophoresis of the caseins,  the party concerned shall be obliged, when completing the customs formalities, to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. (") No compensatory amounts shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at-frontier value applicable for the cheese in question, if one has been laid down, is respected or that the import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question, or on the cheeses specified in Articles 9 ( 1 ) and 11 (2) of that Regulation , provided that they are covered by (e), (f) or (r) of Annex II to that Regulation if it is established that they correspond to the description given therein. Where, in the case of 'Vacherin Mont d'Or' cheese, the conditions laid down in Article ( 1 ) of Regulation (EEC) No 2915/79 are not complied with or where intra-Community trade or exports to third countries are involved, the compensatory amount to be applied shall be that applicable to products falling within subheading 04.04 E I b) 2 of the Common Customs Tariff having a water content, calculated by weight, of the non-fatty matter exceeding 62 % and having a fat content, by weight, in the dry matter of 10 % or more . (") In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the monetary compensatory amount is granted on the net weight, the weight of the liquid being deducted . NB: For the calculation of fat content, non-milk fats are not to be taken into account. 28 . 9 . 87No L 274/ 18 Official Journal of the European Communities PART 7 SUGAR Monetary compensatory amounts Positive (') Negative (') CCT heading No Germany DM Netherlands Fl Belgium/ Luxembourg Bfrs/Lfrs Denmark Dkr United Kingdom £ Ireland £ Irl Italy Lit France Greece FF Dr Spain Pta Portugal Esc A. SUGAR 17.01 A (2) 17.01 B (3 ) 17.02 ex D II (5) 17.02 E 17.02 F I (6) 21.07 F IV B. ISOGLUCOSE 17.02 D I 21.07 Fill  100 kg  6,795 5,676 by 1 % of sucrose content and by 100 kg net of that product (') 0,0680 0,0680 0,0680 0,0680  for 100 kg on dry matter  6,795 6,795 (') No monetary compensatory amount shall be applied to sugar and isoglucose exported to non-member countries pursuant to Article 26 of Regulation (EEC) No 1785/ 81 . (2) For flavoured or coloured sugars the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) Where the yield of the raw sugar differs from that of the stan ­ dard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). ( 4) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regu ­ lation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . ( 5 ) Other sugars and syrups excluding sorbose . (6) Caramelized sugars falling within heading No 17.01 . 28.9 . 87 Official Journal of the European Communities No L 274/ 19 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts 1 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/ 1 00 kg Fl/100'kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/ 100 kg £ Irl/ 1 00 kg Lit/ 1 00 kg FF/ 100 kg Dr/100 kg Pta/100 kg Esc/100 kg 17.04 B I 4,039 17.04 B II 4,543 17.04 D I a) 3,263 17.04 D I b) 1 2,054 17.04 D I b) 2 2,927 17.04 D I b) 3 aa) 3,801 17.04 D I b) 3 bb) 3,869 17.04 D I b) 4 4,545 17.04 D I b) 5 4,893 17.04 D I b) 6 5,243 17.04 D I b) 7 5,460 17.04 D I b) 8 5,810 17.04 D II a) 6,033 17.04 D II a) (") 4,973 17.04 D II b) 1 5,677 17.04 D II b) 1 O 4,617 17.04 D II b) 2 6,856 17.04 D II b) 2 ( ») 5,796 17.04 D II b) 3 6,911 17.04 D II b) 3 (") 6,116 17.04 D II b) 4 6,341 17.04 D II b) 4 ( ,3) 5,917 18.06 B I 3,124 18.06 B II a) 5,389 18.06 B II a) ( ») 4,650 18.06 B II b) 7,562 18.06 B II b) O 6,439 18.06 C I 5,297 18.06 C I ( ») 4,131 18.06 C II a) 1 2,752 18.06 C II a) 2 3,364 18.06 C II b) 1 5,356 18.06 C II b) 1 (1J ) 4,774 18.06 C II b) 2 6,262 18.06 C II b) 2 ( ») 5,414 18.06 C II b) 3 7,043 18.06 C II b) 3 ( 13 ) 5,877 No L 274/20 Official Journal of the European Communities 28 . 9 . 87 Positive mm--- L Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/ 1 00 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/ 1 00 kg Lit/ 1 00 kg FF/ 100 kg Dr/ 1 00 kg Pta/ 100 kg Esc/ 1 00 kg 18.06 C II b) 4 18.06 C II b) 4 ( ») 18.06 D I a) O 18.06 D I b) O ( «) 18.06 D II a) 1 18.06 D II a) 1 (1J) 18.06 D II a) 1 (") 18.06 D II a) 2 ( «) 18.06 D II a) 2 ( «) (1J) 18.06 D II a) 2 (') (") 18.06 D II b) 1 18.06 D II b) 1 ( ») 18.06 D II b) 1 ( 15) 18.06 D II b) 2 ( ,0) 18.06 D II b) 2 (") 18.06 D II b) 2 ( ») 18.06 D II b) 2 (") 18.06 D II b) 2 (1S) 18.06 D II c) 1 (2) 18.06 D II c) 2 (2) 19.02 B II a) 4 aa) (6) 19.02 B II a) 5 aa) (') 19.03 A (7) 19.03 BI (7) 19.03 B II (7) 19.04 19.08 B I a) 19.08 Bib) 19.08 B II a) 19.08 B II b) 1 19.08 B II b) 2 19.08 B II b) 2 O 19.08 B II c) 1 19.08 B II c) 2 19.08 B II c) 2 ( ») 19.08 B II d) 1 19.08 B II d) 2 19.08 B II d) 2 (") 19.08 B III a) 1 19.08 B III a) 2 19.08 B III a) 2 ( ») 19.08 B III b) 1 19.08 B III b) 2 19.08 B III b) 2 ( ») 19.08 B III c) 1 19.08 B III c) 2 19.08 B III c) 2 ( ») 19.08 B IV. a) 1 19.08 B IV a) 2 8,130 6,646 11,774 11,774 5,956 5,108 5,442 5,956 5,108 5.442 16,008 11,505 13,279 9,522 7,721 16,008 11,505 13,279 0 2,879 4,048 4,048 3,418 2,640 3,058 5,504 0 2,506 5,949 3,677 3,117 6,560 4,288 4,035 7,478 5,206 0 6,014 3,173 2,627 6,070 3,798 4,156 6,926 4,654 2.443 4,739 28 . 9 . 87 Official Journal of the European Communities No L 274/21 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/ 1 00 kg Fl/100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg £/100 kg £ Irl/ 1 00 kg Lit/ 1 00 kg FF/ 100 kg Dr/ 1 00 kg Pta/100 kg Esc/ 1 00 kg 3,223 3,115 6,096 3,824 2,931 3,299 3,124 5,389 4,650 7,562 6,439 14,351 16,301 0 0 14,490 19.08 B IV a) 2 ( ») 19.08 B IV b) 1 19.08 B IV b) 2 19.08 B IV b) 2 ( ») 19.08 B V a) 19.08 B V b) 21.07 C I 21.07 C II a) 21.07 C II a) (") 21.07 C II b) 21.07 C II b) ( 1S) 21.07 D I a) 1 21.07 D I a) 2 21.07 D I b) 1 21.07 D I b) 2 21.07 D I b) 3 21.07 D II a) 1 (4) 21.07 D II a) 2 (4) 21.07 D II a) 3 (4) 21.07 D II a) 4 (4) 21.07 D II b) O 21.07 G I c) 1 21.07 G I d) 1 21.07 G I e) 1 21.07 G I f) 21.07 G II a) 1 (') O 21.07 G II a) 1 (') O (") 21.07 G II a) 1 (*) (') (") 21.07 G II a) 2 aa) (') (') 21.07 G II a) 2 aa) ( ») (') ( ») 21.07 G II a) 2 aa) (') (') (") 21.07 G II a) 2 bb) (') (') 21.07 G II a) 2 bb) (') (') (") 21.07 G II a) 2 bb) ( «) (') (l5) 21.07 G II a) 2 cc) ( ») (') 21.07 G II a) 2 cc) (') (') ( ») 21.07 G II a) 2 cc) (*) (') ( ,s) 21.07 Gil b) 1 ( ¢) O 21.07 G II b) 1 ( «) O (") 21.07 G II b) 1 (') O (") 21.07 G II b) 2 aa) (') (') 21.07 G II b) 2 aa) (') (') ( ») 21.07 G II b) 2 aa) ( ») (') (15) 21.07 G II b) 2 bb) (') O 21.07 G II b) 2 bb) ( «) O ( ») 21.07 G II b) 2 bb) ( ¢) O (") 21.07 G II c) 1 (') O 21.07 G II c) 1 ( ¢) O (") 0 2,752 4,892 5,810 3,623 2,563 2,980 4,600 3,540 3,957 5,089 4,029 4,446 5,577 4,517 4,934 4,479 3,419 3,836 5,212 4,152 4,569 5,701 4,641 5,058 5,152 4,092 No L 274/22 Official Journal of the European Communities 28.9 . 87 Positive Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy . France Greece Spain Portugal DM/100 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/ 100 kg £/100 kg £ Irl/ 1 00 kg Lit/ 1 00 kg FF/100 kg Dr/100 kg Pta/ 100 kg Esc/100 kg 21.07 G II c) 1 ( ») O (") 4,509 21.07 G II c) 2 aa) (') (') 6,129 21.07 G II c) 2 aa) (') (9) ( ,}) 5,069 21.07 G II c) 2 aa) (') (') ( IS) 5,486 21.07 G II c) 2 bb) (') O 6,495 21.07 G II c) 2 bb) ( «) O ( ») 5,435 21.07 G II c) 2 bb) O O (1S) 5,852 21.07 G II d) 1 6,375 21.07 G II d) 1 (") 5,315 21.07 G II d) 1 (") 5,732 21.07 G II d) 2 7,230 21.07 G II d) 2 (") 6,170 21.07 G II d) 2 (") 6,587 21.07 G II e) 8,210 21.07 G II e) ( ») 7,150 21.07 G II e) ( ,5) 7,567 21.07 G III a) 1 7,245 21.07 G III a) 1 ( ,J) 5,126 21.07 G III a) 1 (1S) 5,961 21.07 G III a) 2 aa) 8,222 21.07 G III a) 2 aa) (1J) 6,103 21.07 G III a) 2 aa) (") 6,938 21.07 G III a) 2 bb) 8,711 21.07 G III a) 2 bb) &lt; ») 6,592 21.07 G III a) 2 bb) (") 7,427 21.07 G III b) 1 8,101 21.07 G III b) 1 ( ,J) 5,982 21.07 G III b) 1 (") 6,817 21.07 G III b) 2 8,834 21.07 G III b) 2 ( ») 6,715 21.07 G III b) 2 (15) 7,550 21.07 G III c) 1 8,774 21.07 G III c) 1 (") 6,655 21.07 G III c) 1 ( ,s) 7,490 21.07 G III c) 2 9,629 21.07 G III c) 2 (,J) 7,510 21.07 G III c) 2 ( ,s) 8,345 21.07 G III d) 1 9,997 21.07 G III d) 1 ( ») 7,878 21.07 G III d) 1 ( 1S ) 8,713 21.07 G III d) 2 10,363 21.07 G III d) 2 ( ») 8,244 21.07 G III d) 2 (") .9,079 21.07 G III e) 10,914 21.07 G III e) ( ») 8,795 21.07 G III e) ( ») 9,630 21.07 G IV a) 1 10,868 21.07 G IV a) 1 ( ») 7,689 21.07 G IV a) 1 (") 8,941 No L 274/2328 . 9 . 87 Official Journal of the European Communities \ Positive I ...... ...................I Negative CCT heading No Germany Netherlands Belgium/Luxembourg Denmark United Kingdom Ireland Italy France Greece Spain Portugal DM/ 1 00 kg Fl/ 100 kg Bfrs/Lfrs/ 100 kg Dkr/100 kg £/100 kg £ Irl/ 1 00 kg Lit/100 kg FF/100 kg Dr/ 1 00 kg Pta/ 100 kg Esc/ 1 00 kg 21.07 G IV a) 2 11,845 21.07 G IV a) 2 (") 8,666 21.07 G IV a) 2 ( ») 9,918 21.07 G IV b) 1 11,724 21.07 G IV b) 1 (") 8,545 21.07 G IV b) 1 ( ,5) 9,797 21.07 G IV b) 2 12,352 21.07 G IV b) 2 ( ») 9,173 21.07 G IV b) 2 (1S) 10,425 21.07 G IV c) 12,397 21.07 G IV c) ( ») 9,218 21.07 G IV c) (") 10,470 21.07 G V a) 1 16,301 21.07 G V a) 1 (") 11,534 21.07 G V a) 1 ( 15) 13,412 21.07 G V a) 2 16,545 21.07 G V a) 2 (") 11,778 21.07 G V a) 2 (15 ) 13,656 21.07 G V b) 16,913 21.07 G V b) ( ,J) 12,146 21.07 G V b) (") 14,024 21.07 G VI to IX O 29.04 C III a) 1 2,820 29.04 C III a) 2 5,504 29.04 C III b) 1 4,017 29.04 C III b) 2 7,828 35.05 A 3,099 38.19 T I a) 2,820 38.19 T I b) 5,504 38.19 T II a) 4,017 38.19 T II b) 7,828 No L 274/24 Official Journal of the European Communities 28 . 9 . 87 (') In the case of goods not containing added whey, lactose, casein or caseinates the monetary compensatory amount shall be calculated on the basis of the quantity of sugar and/or of skimmed-milk contained in such goods . However, where the monetary compensatory amount re ­ sulting from this calculation is greater than that fixed above, the latter shall be applied . (2) Amounts applicable as appropriate on goods falling within subheadings 21.07 G VI to IX. (4) At the time of the completion of customs formalities, the party concerned shall be required to state in the declaration provided for this purpose :  the actual content by weight of skimmed-milk powder contained in the goods,  the added whey and/or lactose and/or casein and/or caseinates content and the lactose content of the added whey, per 100 kg of finished product. The compensatory amount is calculated for the actual quantity of skimmed-milk powder contained in the goods . ( s) Amount to be calculated on the basis of the actual quantities of any cereals or products resulting from their processing, sugar, milk or milk products, contained in the goods. Apply to these quantities the compensatory amount applied when such products are traded as such. (4) These amounts shall not apply to goods in immediate packings of a net capacity of 1 kg or less . (7) For goods falling within this subheading, the monetary compensatory amount shall be applied only according to the weight of the macaroni, spaghetti and similar products . ( «) If the product contains added whey and/or lactose and/or casein and/or caseinates no compensatory amount shall be granted for the milk products incorporated ; in such cases the compensatory amount is to be calculated on the quan ­ tities of common wheat and sugar indicated in the Annex to Regulation (EEC) No 3034/80 , less 10 % . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. However, if compensatory amounts have to be charged, the amounts fixed shall apply normally. (9) The first and second parts of note (") shall not apply to goods in immediate packings of a net capacity of 1 kg or less . ( 10) Preparations for the manufacture of chocolate or chocolate milk crumb, containing more than 6,5 % but less than 1 1 % by weight of milkfats , more than 6,5 % but less than 15 % by weight of cocoa, and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose), presented in irregular pieces . (n) Amount applicable to chocolate milk crumb as defined in note (10) above, if it contains reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (") Amount applicable to products other than those falling under notes (10), (u) above and ("), (") below. (1J) Amount applicable to products other than those falling under note (1S) below, if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. (") Amount applicable to ice-cream and to preparations for making ice-cream and similar edible products called 'ice-mix', if they contain reduced-price butter under the Regulations given in note (4) to Part 5 of this Annex. 28 . 9 . 87 P A R T 9 PR O D U CT S TO W H IC H R EG U LA TI O N (E EC ) N o 42 6/ 86 RE LA TE S M on et ar y co m pe ns at or y am ou nt s (pe r1 00 kg su ga rc on ten t) Official Journal of the European Communities I Po si tiv e I N eg at iv e C C T he ad in g N o D es cr ip tio n G er m an y DM /1 00 kg N et he rl an ds Fl /1 00 kg Be lg iu m / Lu xe m bo ur g B fr s/ L fr s/ 10 0 kg D en m ar k D kr /1 00 kg U ni te d K in gd om £/ 10 0 kg Ir el an d £ Irl /1 00 kg Ita ly Li t/ 10 0 kg F ra nc e FF /1 00 kg G re ec e D r/ 10 0 kg Sp ai n Pt a/ 10 0 kg Po rtu ga l Es c/ 10 0 kg ex 20 .0 5 B I ex 20 .0 5 C I Ja m s an d m ar m al ad es of cit ru s fru it wi th a su ga r co nt en t ex ce ed in g 50 % by w ei gh t O th er wi th a su ga r co nt en t ex ce ed in g 50 % by we ig ht 3, 39 8 3, 39 8 No L 274/25 No L 274/26 P A R T 10 O L IV E O IL S E C T O R M on et ar y co m pe ns at or y am ou nt s Official Journal of the European Communities P os it iv e I N eg at iv e C C T he ad in g N o D es cr ip tio n G er m an y N et he rl an ds Be lg iu m / Lu xe m bo ur g D en m ar k U ni te d K in gd om Ir el an d Ita ly F ra nc e G re ec e Sp ain Po rtu ga l D M /1 00 kg Fl /1 00 kg B fr s/ L fr s/ 10 0 kg D kr /1 00 kg £/ 10 0 kg £ Irl /1 00 kg Li t/ 10 0 kg FF /1 00 kg D r/ 10 0 kg Pt a/ 10 0 kg Es c/ 10 0 kg 1. Ol iv e oil pu t up in bu lk or in im m ed ia te co nt ai ne rs w ith a ne t co nt en t of m or e th an 5 lit re s (a ): 15 .0 7 A I a) I I 18 ,4 39 1, 69 2 I 10 29 3, 6 2 97 0, 31 15 .07 A Ib ) I 17 ,4 72 1, 60 3 I 9 75 3, 8 2 80 1, 60 15 .0 7 A I c) I 7, 34 5 0, 67 4 I 4 10 0, 5 1 03 4, 74 15 .0 7 A II a) I 18 ,1 71 1, 66 7 10 14 4, 1 2 91 3, 62 15 .0 7 A II b) 2. Ol iv e oi l pu t up in im m e ­ di ate pa ck in gs of a ne tc ap a ­ cit y of 5 lit re s or les s (a ): 8, 81 4 0, 80 9 4 92 0, 7 1 24 1, 68 15 .0 7 A I a) 11 ,1 96 1, 02 7 l 6 25 0, 2 2 97 0, 31 15 .07 A Ib ) (b ) 10 ,2 29 0, 93 9 I 5 71 0, 4 2 80 1, 60 15 .07 A Ic ) (b ) 0, 10 2 0, 00 9 I 57 ,1 1 03 4, 74 15 .0 7 A II a) I 10 ,9 28 1, 00 3 I 6 10 0, 7 2 91 3, 62 15 .07 A II b) - - - - - . 1, 57 2 0, 14 4 87 7, 3 1 24 1, 68 (a ) Fo ri mp or ts of oli ve oil fro m th ird co un tri es ,t he am ou nt ap pli ca ble is th at in di ca ted un de rp oi nt 2 irr es pe cti ve of pa ck ag in g. (b) Am ou nt ap pli ca ble on ly fo r the rel ea se fo r fre e cir cu lat ion of oli ve oil fro m thi rd co un tri es ;f or oli ve oil wh ich sat isf ies the req uir em en ts of Ar tic le 9 (2) of the Tr ea ty ,t he am ou nt ap pl ica bl e is th at in di ca ted un de rp oi nt 1. 28 . 9 . 87 28.9.87 Official Journal of the European Communities No L 274/27 ANNEX II Monetary coefficients Products Member States Germany Nether ­lands United Kingdom BLEU Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,087 ' 1,038 1,010 1,408 1,020  Milk and milk products 0,986 0,986 1,161   1,038 1,035 1,408 1,035    Pigmeat 0,987 0,982 1,151   1,051  1,463 1,028 1,025   Sugar   1,178   1,038 1,035 1,309 1,036  1,052  Cereals 0,990 0,990 1,178   1,048 1,035 1,309 1,036    Eggs and poultry and albumins   1,126     1,335     Wine -I I-I-I I-II-I-I 1,010 1,274     Processed products (Regulation \ I I IIIII IIIlIl (EEC) No 3033/ 80): IIIIIIIlIIII  to be applied to charges   1,161   . 1,038 1,035 1,408 1,035  1,052  to be applied to refunds : \ I III IIIl\ .I  cereals 0,990 0,990 1,178   1,048 1,035 1,309 1,036    milk 0,986 0,986 1,161   1,038 1,035 1,408 1,035    sugar   1,178  1,038 1,035 1,309 1,036    Jams and marmalades IIIl IIIlIlI II I (Regulation (EEC) No 426/86)   1,178    1,309     Olive oil sector   1,136    1,408 1,010  1,098 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit = 2,84317 Bfrs/Lfrs 1 £ (UK) = 61,6942 Bfrs/Lfrs 1 £ (Irl) = 55,2545 Bfrs/Lfrs 0,525809 Dkr 11,4096 Dkr 10,2187 Dkr 0,137847 DM 2,99117 DM 2,67895 DM 0,462321 FF 10,0320 FF 8,98483 FF 0,155318 F1 3,37027 F1 3,01849 F1 0,0514558 £ (Irl) 1,11655 £ (Irl ) 0,895618 £ (UK) 0,0460848 £ (UK) 2 169,91 Lit 1 943,41 Lit 10,4633 Dr 227,044 Dr 203,345 Dr 10,7922 Esc 234,182 Esc 209,738 Esc 9,23326 Pta 200,354 Pta 179,440 Pta No L 274/28 Official Journal of the European Communities 28 . 9 . 87 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the Netherlands, Ireland, Italy, Greece , Spain and the United Kingdom from 28 September 1987 until the date set out below, shall be multiplied by the following coeffi ­ cients : Member State Sector concerned Coefficient Applicable to imports and exportscarried out from Netherlands Pigmeat 0 1 November 1987 Ireland Pigmeat 0,762575 1 November 1987 Italy Pigmeat 0,427692 1 November 1987 Greece Pigmeat 0,826781 1 November 1987 Spain Pigmeat 0 1 November 1987 United Kingdom Pigmeat 0,774712 1 November 1987